Citation Nr: 1441722	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.   


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 1982, from August 1986 to August 1989, and from February 1991 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a videoconference hearing before the undersigned in March 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran's service treatment records (STRs) reflect treatment for a left knee injury.  A November 1986 entry denotes laxity of the left and right knee.  The Veteran was assessed with probable patellofemoral syndrome.  A December 1991 medical evaluation board proceeding indicates diagnoses of anterior cruciate deficient and posterior cruciate deficient left knee and patellofemoral syndrome.  

At a VA examination in December 2009, the Veteran was diagnosed with severe degenerative joint disease of the right knee status post-surgery of the right knee.    

The Veteran submitted various statements indicating that he sustained an injury to his right knee rather than the left knee in service.  However, his STRs do not comport with this assertion, and he has been receiving service-connected compensation benefits for his left knee since 1992.  Alternatively, he testified that he initially injured his left knee in service but began to have his trouble with his right knee soon thereafter.  

A review of the claims file does not show that the Veteran has undergone a VA examination to determine the etiology of the claimed disability at issue.  In an initial service connection claim, VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In order to properly adjudicate the claim, the Veteran should be scheduled for a VA examination.  
.
Accordingly, the case is REMANDED for the following action:

1.  If any additional relevant treatment records are identified by the Veteran, obtain any necessary releases and attempt to obtain the records.  (Duplicate records should not be placed in the claims file).  

2.  Thereafter, schedule the Veteran for the appropriate VA examination to determine the etiology of claimed right knee disability (diagnosed as degenerative joint disease).  Any indicated tests, including x-rays, should be accomplished.  The examiner should review the claims file and note that review in the report.  The examiner should elicit a complete medical history from the Veteran and thereafter the examiner should provide the following information:

a)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was incurred during service or is otherwise related to service. 

b)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability was caused or aggravated by the service-connected left knee disability.  If aggravation is found, the examiner must address the baseline level of disability before it was aggravated by any service-connected disability.  

The examiner should provide a complete rationale for any opinion expressed.  

3.  Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

